DETAILED ACTION
This action is responsive to the filing of 2/28/2017. Claims 1-24 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-11, 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 22-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Langlois (2012/0283844.)

Claim 1, 12, 22-23: Langlois discloses a method for estimating in real time the evolution of a motion variable (par. 9, one or more control parameters to control the motorized prosthetic or orthotic device based at least on the locomotion data) in a discrete gesture (par. 10, human locomotion) performed by a user wearing a wearable robot (par. 11, a motorized prosthetic or orthotic device provided with a joint), said robot comprising control means and sensor means adapted to measure a variable (Fig. 2A: 142, par. 42-43, 52), wherein: 
a motor primitive library is recorded in said control means for a corresponding plurality of possible discrete gestures (par. 47, general characteristics of human locomotion as well as the locomotion data. Thus, based on the cadence, type of movement (level walking, stair ascent/descent, incline, decline, etc.), stride length, etc., the equilibrium trajectory module can select the appropriate control parameters), each motor primitive comprising an array of predetermined values for the motion variable in the performance of the relative gesture (par. 49, kinematic reference model can be based on Winter's Reference Trajectory), sampled as a function of a non-dimensional phase of said gesture (par. 46, The locomotion information can be further subdivided into a locomotion portion and phases of locomotion portion); and 
wherein, as one of said discrete gesture is performed by the user, said control means iteratively execute sequences of control steps, each sequence comprising the steps of: 
receiving by said sensor means a measured current value of said variable (par. 155, sensor data and locomotion data comes directly from the sensors 142 and the locomotion recognition module 110); 
(par. 158, difference between the expected deflection value and the measured deflection value); 
on the basis of said error and of a normalization of the current value of the motion variable, updating the motor primitive of the gesture being performed, and retrieving from said normalization and from said updated motor primitive a current phase of the gesture being performed (par. 158-160, Correction of the compensated proportional K.sub.P-C and derivative K.sub.D-C gains (or proportional K.sub.P and derivative K.sub.D gains) can be performed at every gait cycle); 
on the basis of said current phase, and of a predetermined dynamic model function of said phase, obtaining said estimated value of the motion variable at the subsequent sequence, to be used to retrieve said error (par. 166, the expected deflection as a function of the gait cadence 42, 44 and 46 can be computed); 
on the basis of said current phase, making use of said primitive or of said predetermined dynamic model, retrieving a predictive value of said motion variable in a determined subsequent time or phase period (par. 160, Computing the gain scaling factor K.sub.C correction once every gait cycle allows for the modeling of the expected deflection as a function of the gait cadence.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
1/1/2022